SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

804
CA 10-02131
PRESENT: SCUDDER, P.J., SMITH, CARNI, SCONIERS, AND GREEN, JJ.


BEACON FEDERAL, PLAINTIFF-RESPONDENT,

                     V                                              ORDER

PHILIP J. SIMAO, PRIME L.L.C., ALSO KNOWN AS
PRIME, LLC, ONONDAGA DEVELOPMENT, LLC, WARNERS
ROAD DEVELOPMENT, LLC, ALSO KNOWN AS WARNERS ROAD
DEVELOPMENT, DEFENDANTS-APPELLANTS,
DEALMAKER AUTO GROUP L.L.C., ET AL., DEFENDANTS.


MCMAHON, KUBLICK & SMITH, P.C., SYRACUSE (JAN S. KUBLICK OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

MENTER, RUDIN & TRIVELPIECE, P.C., SYRACUSE (JULIAN B. MODESTI OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered July 27, 2010 in a mortgage
foreclosure action. The order, inter alia, granted plaintiff judgment
against defendants.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court